Case 3:17-cr-00087-RGJ Document 262 Filed 06/11/21 Page 1 of 1 PageID #: 1777
                                                                                        FILED
                                                                                      JAMES J.VILT JR,
                                                                                           CLERK

                              UNITED STATES DISTRICT COURT                           Jun 11, 2021
                              WESTERN DISTRICT OF KENTUCKY                        U.S. DISTRICT COURT
                                   LOUISVILLE DIVISION                         WESTERN DISTRICT OF KENTUCKY

UNITED STATES OF AMERICA                                                                   Plaintiff

v.                                                         Criminal Action No. 3:17-cr-87-RGJ

JEFFREY CAMPBELL, MARK DYER,                                                           Defendants
PHYSICIANS PRIMARY CARE, PLLC

                                            * * * * *

                              SUPPLEMENTAL INSTRUCTION

     1. On page 13 of the Verdict Form, please cross out the two entries for
        Oxycodone/Acetaminophen and Methadone Hydrochloride dated 4/29/2014.
     2. On pages 16-17 of the Verdict Form, please cross out the words “Methadone
        Hydrochloride” and replace them with “Oxycodone.”
     3. On page 18 of the Verdict Form, please cross out the words “Methadone Hydrochloride”
        and replace them with “Oxycodone.”
     4. On page 22 of the Verdict Form, please cross out the entry for Methadone Hydrochloride
        dated 7/30/2013.




                                                                                      June 11, 2021
